 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5274 Page 1 of 17




     JOSEPH H. HUNT                              Lee Gelernt*
 1
     Assistant Attorney General                  Judy Rabinovitz*
 2   SCOTT G. STEWART                            Anand Balakrishnan*
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 3
     WILLIAM C. PEACHEY                          UNION FOUNDATION
 4   Director                                    125 Broad St., 18th Floor
 5   Office of Immigration Litigation            New York, NY 10004
     WILLIAM C. SILVIS                           T: (212) 549-2660
 6   Assistant Director                          F: (212) 549-2654
 7   Office of Immigration Litigation            lgelernt@aclu.org
     SARAH B. FABIAN                             jrabinovitz@aclu.org
 8   Senior Litigation Counsel                   abalakrishnan@aclu.org
 9   NICOLE MURLEY
     Trial Attorney                              Bardis Vakili (SBN 247783)
10   Office of Immigration Litigation            ACLU FOUNDATION OF
11   U.S. Department of Justice                  SAN DIEGO & IMPERIAL
     Box 868, Ben Franklin Station               COUNTIES
12   Washington, DC 20442                        P.O. Box 87131
13   Telephone: (202) 532-4824                   San Diego, CA 92138-7131
     Fax: (202) 616-8962                         T: (619) 398-4485
14                                               F: (619) 232-0036
15 ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
   United States Attorney
16 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
17 Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
   California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
18 Office of the U.S. Attorney                   UNION FOUNDATION
19 880 Front Street, Room 6293                   39 Drumm Street
   San Diego, CA 92101-8893                      San Francisco, CA 94111
20 619-546-7125                                  T: (415) 343-1198
21 619-546-7751 (fax)                            F: (415) 395-0950
                                                 skang@aclu.org
22 Attorneys for Federal Respondents-            samdur@aclu.org
23 Defendants
                                                 Attorneys for Petitioners-
24                                               Plaintiffs
25                                               *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5275 Page 2 of 17




 1
                              UNITED STATES DISTRICT COURT
 2                          SOUTHERN DISTRICT OF CALIFORNIA
 3
         MS. L, et al.,                                Case No. 18cv428 DMS MDD
 4
 5                 Petitioners-Plaintiffs,
                                                       JOINT STATUS REPORT
 6        vs.
 7
         U.S. IMMIGRATION AND
 8       CUSTOMS ENFORCEMENT, et
 9       al.,

10                 Respondents-Defendants.
11
12
         The Court ordered the parties to file a joint status report on February 6, 2019,
13
14 in anticipation of the status conference scheduled at 1:00pm PST on February 8,
15 2019. The parties submit this joint status report in accordance with the Court’s
16
   instruction.
17
18 I.     DEFENDANTS’ POSITIONS

19     A. Update on Reunifications
20
          As of February 1, 2019, Defendants have discharged 2,723 of 2,816 possible
21
22 children of potential class members. See Table 1: Reunification Update. This is an
23 increase of 215 discharges reported in Table 1 since the Joint Status Report (JSR)
24
   filed on December 12, 2018. The increase in discharges is attributable partly to
25
26 ORR’s re-categorization (in the December 12 JSR) of 149 children who were in
27 ORR care on June 26, 2018, and released to sponsors by October 25, 2018.
28

                                             1                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5276 Page 3 of 17



     Defendants had not previously reported the 149 children as possible children of
 1
 2 potential class members.
 3
           Since December 12, 2018, ORR has also discharged 66 more children of
 4
 5 potential class members. Of these 66 discharged children, six were reunified with a
 6 separated parent and 60 were discharged under other appropriate circumstances.
 7
     Thus, there continue to be six children proceeding towards reunification or other
 8
 9 appropriate discharge. The current status of these six children is:
10             One child is in ORR care with a parent who is in the United States but
11
                 unavailable. The child cannot be reunified at this time because the
12
13               parent is in other federal, state, or local custody (e.g., state criminal

14               detention). Defendants are working to appropriately discharge the
15
                 child, and to identify any possible barriers to discharge, meeting and
16
17               conferring with Plaintiffs where appropriate for resolution.

18             Five children are in ORR care with parents presently departed from the
19
                 United States, and for whom the ACLU has not yet provided notice of
20
21               parental intent regarding reunification (or declination of reunification).

22               Defendants are supporting the efforts of the ACLU to obtain statements
23
                 of intent from those parents. Once Defendants receive the notices from
24
25               the ACLU, Defendants will either reunify the children or move them
26               into the TVPRA sponsorship process, consistent with the intent of the
27
28

                                              2                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5277 Page 4 of 17



                 parent. The Steering Committee has advised that resolution on four of
 1
 2               the five children will be delayed due to unique circumstances.
 3
           The current reunification status for the 2,816 children ages 0 through 17 who
 4
 5 have been the focus of Defendants’ reporting to date is further summarized in Table
 6 1 below. The data in Table 1 reflects approximate numbers on these children
 7
     maintained by ORR at least as of February 1, 2019. These numbers are dynamic and
 8
 9 continue to change as more reunifications or discharges occur.
10                             Table 1: Reunification Update
11
                                                           Phase 1   Phase 2
12     Description                                         (Under 5) (5 and Total
                                                                     above)
13     Total number of possible children of potential      107        2709        2816
       class members
14     Discharged Children
15     Total children discharged from ORR care:            106        2617        2723
16            • Children discharged by being               82         2073        2155
                  reunified with separated parent
17            • Children discharged under other
18                appropriate circumstances (these
                  include discharges to other sponsors
19                [such as situations where the child’s    24         544         568
20                separated parent is not eligible for
                  reunification] or children that turned
21                18)
22     Children in ORR Care, Parent in Class
23     Children in care where the parent is not eligible
       for reunification or is not available for discharge 0          6           6
24     at this time:
25     • Parent presently outside the U.S.                 0          5           5
            o Steering Committee has advised that
26                                                         0          4           4
               resolution will be delayed
27     • Parent presently inside the U.S.                  0          1           1
28

                                               3                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5278 Page 5 of 17




 1              o Parent in other federal, state, or local           0              1          1
                    custody
 2              o Parent red flag case review ongoing –              0              0          0
 3                  safety and well being
          Children in ORR Care, Parent out of Class
 4
          Children in care where further review shows
 5        they were not separated from parents by DHS                1              15         16
          Children in care where a final determination has
 6        been made they cannot be reunified because the             0              21         21
          parent is unfit or presents a danger to the child
 7
          Children in care with parent presently departed
 8        from the United States whose intent not to                 0              44         44
          reunify has been confirmed by the ACLU
 9        Children in care with parent in the United States
          who has indicated an intent not to reunify                 0              6          61
10
11
12         B. Update on Removed Class Members
13
               The current reunification status of removed class members is set forth in Table
14
     2 below. The data presented in Table 2 reflects approximate numbers maintained
15
16 by ORR as of at least February 1, 2019. These numbers are dynamic and continue
17
     to change as the reunification process moves forward.
18
                        Table 2: Reunification of Removed Class Members
19
20       REUNIFICATION REPORTING METRIC                                  NO.        REPORTING
         PROCESS                                                                    PARTY
21       STARTING      Children in ORR care with
         POPULATION    parents presently departed                           49      Def’s.
22
                       from the U.S.
23
         PROCESS 1:
24       Identify & Resolve Children with no “red flags”                    49      Def’s.
         Safety/Parentage   for safety or parentage
25       Concerns
26
     1
         As reported, the total number includes one parents who has now departed the United States. This
27 parent indicated, while he was in the United States, an intent not to reunify.
28

                                                       4                                 18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5279 Page 6 of 17




 1   PROCESS 2:            Children with parent contact
     Establish Contact     information identified           49   Def’s.
 2   with Parents in
     Country of Origin     Children with no contact
 3                         issues identified by plaintiff   49   Def’s. & Pl.’s
                           or defendant
 4                         Children with parent contact
 5                         information provided to          49   Def’s.
                           ACLU by Government
 6
     PROCESS 3:            Children for whom ACLU
 7   Determine             has communicated parental        44   Pl’s.
     Parental Intention    intent for minor:
 8   for Minor
                              • Children whose parents      44   Pl’s.
 9                              waived reunification
10                            • Children whose parents
                                 chose reunification in     0    Pl’s.
11
                                 country of origin
12                            • Children proceeding
13                               outside the                0    Pl’s.
                                 reunification plan
14                         Children for whom ACLU
                           has not yet communicated         5    Pl’s.
15                         parental intent for minor:
16                            • Children with
                                 voluntary departure        0    Def’s.
17                               orders awaiting
18                               execution
                              • Children with parental
19                               intent to waive            0    Def’s.
20                               reunification
                                 documented by ORR
21                            • Children whose parents
22                               ACLU has been in
                                 contact with for 28 or     0    Pl’s.
23                               more days without
24                               intent determined
25   PROCESS 4:            Total children cleared
     Resolve               Processes 1-3 with confirmed     0    Pl’s.
26   Immigration           intent for reunification in
     Status of Minors to   country of origin
27
28

                                            5                        18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5280 Page 7 of 17




 1
         Allow                      • Children in ORR care
         Reunification                                                   0       Def’s.
                                      with orders of
 2                                    voluntary departure
 3                                  • Children in ORR care
                                      w/o orders of voluntary            0       Def’s.
 4                                    departure
 5                                     o Children in ORR
                                          care whose                     0       Def’s.
 6                                        immigration cases
 7                                        were dismissed
 8        C. Update Regarding Government’s Implementation of Settlement
 9           Agreement
10        The Department of Homeland Security reports the following numbers:
11
             SETTLEMENT                   DESCRIPTION                        NUMBER
12              PROCESS
         Election Forms              Total number of executed          333 (211 Parents/122
13                                   election forms received                Children)2
                                     by the Government
14
                                        • Number who elect              170 (115 Parents/65
                                                                             Children)
15                                          to receive
                                            settlement
16
                                            procedures
17                                      • Number who                    153 (96 Parents/57
                                                                            Children)3
18                                          waive settlement
                                            procedures
19       Interviews                  Total number of class                       1364
20                                   members who received
                                     interviews
21
     2
22     The number of children’s election forms is lower than the number of parent election forms
     because in many instances a parent electing settlement procedures submitted an election form on
23   his or her own behalf or opposing counsel e-mailed requesting settlement implementation for the
     entire family, but no separate form was submitted on behalf of the child.
24   3
       The number of children’s waivers is lower because some parents have submitted waivers only
     for themselves and some parents who have waived reunification also waived settlement procedures
25   and have therefore not provided a form for the child.
     4
26     Some individuals could not be interviewed because of rare languages; these individuals were
     placed in Section 240 proceedings.
27
28

                                                   6                                 18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5281 Page 8 of 17




 1                                         • Parents who                            70
                                               received
 2                                             interviews
 3                                         • Children who                           66
                                               received
 4                                             interviews
 5       Decisions                      Total number of CFI/RFI                     63 5
                                        decisions issued for
 6                                      parents by USCIS
                                           • Number of parents                      63 6
 7
                                               determined to
 8                                             establish CF or RF
                                               upon review by
 9
                                               USCIS
10                                         • Number of parents                       0
11                                             whose CF or RF
                                               finding remains
12                                             negative upon
13                                             review by USCIS
                                        Total number of CFI                         73 7
14                                      decisions issued for
                                        children by USCIS
15                                         • Number of                              73 8
                                               children
16
                                               determined to
17                                             establish CF by
                                               USCIS
18
19
     5
     This number is the aggregate of the number of parents whose negative CF/RF determinations
20 were  reconsidered, number of parents whose negative CF/RF determination was unchanged, and
   individuals who were referred to Section 240 proceedings without an interview because of a rare
21 language. This  number excludes 12 cases where a parent already had an Notice to Appear from
22 ICE or was already ordered removed by an IJ (which are included in the interview totals).
     6
         This number includes parents who received positive CF/RF determinations upon reconsideration,
23 parents who received a Notice to Appear based on their child’s positive CF determination, and
   parents who were placed in Section 240 proceedings due to a rare language.
24 7
     This number is the aggregate of the number of children who received a positive CF determination,
   the number of children who received a negative CF determination, and children who were referred
25 to 240  proceedings without interview because of a rare language.
   8
26 This number includes children who received a positive CF determination, children who received
   a Notice to Appear as a dependent on their parent’s positive CF determination, and children who
27 were placed in Section 240 proceedings due to a rare language.
28

                                                      7                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5282 Page 9 of 17




 1                                    • Number of                            0
                                         children
 2                                       determined not to
 3                                       establish CF by
                                         USCIS
 4    Removals                     Number of parents who                    89
 5                                 have been removed after
                                   waiving the settlement
 6                                 procedures

 7
        D. Meet-and-Confer Issues Regarding Settlement Agreement
 8
           With regard to the objections of The Legal Service Providers for children
 9
     (LSPs), the LSPs and the government attach to this report a proposed order that
10
     resolves the interpretation issues raised by the objectors, and jointly request that the
11
     Court enter this order. On the issue of children subject to voluntary departure orders,
12
     the parties submit the following information.
13
           Facts: The LSPs and the government have so far identified 11 children who
14
     were subject to voluntary departure orders when they were reunified with their
15
     parents in the United States. Of these 11 children, the LSPs submit that:
16
                • 4 have filed motions to reopen which were granted without opposition
17
                   from the government;
18
                • 3 have filed motions to reopen which are pending; the government
19
                   joined one of these motions and has not opposed the others;
20
                • 1 repatriated with his father before his voluntary departure deadline;
21
                • 3 have not yet filed motions to reopen, but efforts to locate the children
22
                   are ongoing.
23
           Agreement: The government and the LSPs have resolved this issue as
24
     follows:
25
                  Information-sharing: When lawyers present notices of appearance for
26
           children who were reunified with parents in the United States after accepting
27
28

                                                8                                18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5283 Page 10 of 17




 1         voluntary departure orders, the government agrees to provide these lawyers
 2         information on the whereabouts of such children. The government will also
 3         provide the names and A-numbers of any additional children in this position
 4         of whom it becomes aware, and counsel for the legal service providers will
 5         attempt to identify and make contact with the lawyers for those children so as
 6         to connect them with the appropriate government lawyers to seek information
 7         on the children’s whereabouts.
 8                Government Response to Motions to Reopen: The government and the
 9         legal service providers have agreed that the Department of Homeland Security
10         will file nothing in response to a motion to reopen filed on behalf of a child
11         who overstayed a voluntary departure order, after being reunified with a
12         parent in the United States, if the child is unaware of the motion because the
13         child’s lawyer cannot locate the child. When such a motion to reopen is filed
14         with the child’s authorization, the Department of Homeland Security will
15         consider on a case-by-case basis whether to join or consent to the motion.
16
        E. Separations Since June 26, 2018
17
18         Due to the lapse in appropriations to the government, a planned meet and
19
     confer on this issue between the government and the Plaintiffs was cancelled. The
20
21 parties have not yet had the opportunity to reschedule that discussion. However, the
22 government is aware of the concerns raised by class counsel as well as counsel for
23
     other interested parties. While the government has put in place various processes and
24
25 practices related to these new separations consistent with this Court’s preliminary-
26 injunction order, including tracking and information sharing between the agencies
27
28

                                              9                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5284 Page 11 of 17



     as described in previous reports, the government also understands that it would
 1
 2 benefit all parties if these processes and procedures were memorialized so that both
 3
     the processes, and the information regarding separated families, are more accessible
 4
 5 to class counsel as well as to other interested parties. Since appropriations were
 6 restored, the government is undertaking to do that. The government will meet and
 7
     confer with class counsel and others as appropriate in moving forward with this
 8
 9 project, and expects to report to the Court on its progress in this regard at the next
10 status conference.
11
     II.   MS. L. PLAINTIFFS’ POSITION
12
     A.    The Creation of a Centralized Database to Track Further Separations
13
           At the last status hearing, the Court indicated that the issue of an intra-
14
     agency database should be kept at “the forefront on the status reports.” and
15
     suggested that the government file an affidavit describing the current ORR and
16
     ICE tracking systems in place prior to any briefing on the issue. 11/30/18 Tr. at
17
     14-15. The parties began the process of meeting and conferring on how to address
18
     continuing separation before the shutdown, and will report back after the next
19
     round of negotiations.
20
     B.    Information Regarding Parents Separated from Children After June 26
21
           In light of the reports of continued separations of families at the border
22
     Plaintiffs requested the government provide a list of parents separated from their
23
     children after June 26 (the date of the PI Order), along with the reasons why the
24
     family was separated. See Colleen Long, Family separations at border down, but
25
     dozens still affected, AP News, Dec. 6, 2018 available at https://bit.ly/2UEzQVd;
26
     Dec. 12, 2018 JSR at 17-18. This is the same information the government
27
28

                                               10                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5285 Page 12 of 17




 1 provided to Plaintiffs as to class members who were separated as of June 26. The
 2 information is necessary to ensure this Court’s injunction is properly implemented
 3 and assist the reunification of families where it is not. Plaintiffs requested this
 4 information by e-mail to government’s counsel on Dec. 6, 2018, and have not yet
 5 received this list.
 6
     C. Steering Committee Progress
 7
 8              The Steering Committee has successfully contacted and confirmed the
 9 preferences of nearly all removed parents with respect to reunifications. The
10 government reported that, as of January 28, 55 children with removed parents
11 remained in ORR custody. 9 The Committee has delivered preferences for the parents
12 of 51 of those children, and those children are awaiting either reunification with their
13 parents or placement with sponsors in accordance with their parents’ submitted
14 preferences. For the remaining four children, the parent of one is seeking to return
15 to the United States under the Settlement Agreement and the other three are cases
16 where the Steering Committee has advised the government that additional time will
17 be required due to complex and individualized circumstances.
18              The status of efforts based on the government’s January 28 list of 55 children
19 in ORR custody with removed parents appears in the table immediately below.
20       Removed parents identified by the government to the Steering Committee as of     55
21       1/28/19

22       Steering Committee called phone number for parent (using a government-provided   55
23       number or a number otherwise obtained by the Steering Committee)

24          •   Parents successfully reached (by phone or through NGO efforts)            53

25
     9
         As discussed at the October 25 Status Conference, in this Joint Status Report Plaintiffs are
26 reporting a set of detailed numbers based only on the government’s most recent list of children in
27 ORR custody with removed parents.
28

                                                     11                               18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5286 Page 13 of 17



                   o Cases where the parent was reached that the Steering Committee        2
 1
                      has indicated to the government should be set aside.
 2
                   o Cases where the parent was reached and the parent seeks to return     1
 3                    to the U.S. under the Settlement Agreement.
 4        •    Parents not reached (by phone or through NGO efforts)                       2
 5                 o Cases where removed parent not reached and the Steering               1
 6                    Committee is relying on the preference of the second parent.
 7                 o Cases where parent not reached that the Steering Committee            1

 8                    believes should be set aside.

 9    Parent’s final preference has been communicated to the government                    51 10

10        •    Parent has elected reunification in Country of Origin                       0

11
          •    Parent has elected to waive reunification in Country of Origin              51
12    Total number of cases that the Steering Committee has indicated to the government    3
13    should be set aside.
14    Total number of cases where the parent seeks to return to the U.S. under the         1

15    Settlement Agreement and has thus not yet made an election.

16
              1.     Information-Sharing Children Whose Parents Have Submitted
17                   Preferences Are Still Detained
18
        The Steering Committee remains very concerned that more than 50 children
19
     remain in ORR custody and have not yet been placed with appropriate sponsors.
20
     At the November 30 Status Conference, the Court requested the government
21
     monitor the pace of release and provide the Steering Committee with information
22
     regarding the status of releases.
23
              The government provided the Steering Committee with general information
24
     regarding the kinds of issues that delay placement with sponsors on December 11,
25
              10
26                  As noted above, for one child, the Steering Committee has determined that, due to
   its inability to reach the removed parent, reporting the preference of the non-removed parent is
27 appropriate.
28

                                                      12                                 18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5287 Page 14 of 17




 1 but did not provide any information about particular cases or report on the number
 2 of children who had recently been placed with sponsors. In light of the passage of
 3 time and the number of children who have not yet been placed with sponsors, the
 4 Steering Committee asks that the government provide more particularized
 5 information and identify any roadblocks to expeditious release.11
 6
            2.     Identifying the Population of Removed Parents
 7
 8          At the November 30 Status Conference, the Court requested the parties to
 9 agree upon a baseline of the total number of parents who were removed following
10 separation from their children, so as to provide the Court with a complete accounting
11 of the reunification process. The government has not yet provided their proposed
12 baseline to the Steering Committee.
13          Moreover, since November 30, the government has disclosed that 149
14 additional separated children were in ORR custody on June 26, 2018. Despite the
15 Steering Committee’s requests, the government has not reported whether any of
16 these additional 149 children’s parents were removed, nor provided identifying
17 information for any such additional removed parents. The Steering Committee
18 requires this information to ensure the needs of those families can be addressed.
19
     III.   MMM Plaintiffs’ Report Regarding Settlement Implementation
20
21          The parties continue to work together to implement the settlement agreement
22
     approved on November 15, 2018. Counsel for Plaintiffs are providing the
23
24
     11
25         Within the government’s most recent list, the Steering Committee has submitted to the
   government 51 final reunification preferences indicating a waiver of reunification, all but one of
26 which were submitted to the government by the Steering Committee 78 or more days ago as of
   Wednesday, February 6. Furthermore, of these 51 final preferences, 32 identify a specific sponsor
27 in the United States for ORR purposes. These 51 children remain in ORR custody.
28

                                                   13                                 18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5288 Page 15 of 17



     government with signed waiver forms as they are received from class members
 1
 2 (detained and released). The parties are meeting and conferring on settlement
 3
     implementation issues as they arise, and will alert the Court if the parties are unable
 4
 5 to resolve any issues and require the Court’s guidance.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               14                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5289 Page 16 of 17




 1 DATED: February 6, 2019           Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       15                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 349 Filed 02/06/19 PageID.5290 Page 17 of 17



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Sarah B. Fabian
 7                                   SARAH B. FABIAN
 8                                   Senior Litigation Counsel
                                     NICOLE MURLEY
 9                                   Trial Attorney
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 532-4824
14                                   (202) 616-8962 (facsimile)
                                     sarah.b.fabian@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      16                           18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 349-1 Filed 02/06/19 PageID.5291 Page 1 of 5




1
2                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
3
4
5
6
           Ms. L, et al.,                            Case No. 3:18-cv-428-DMS
7
8                              Plaintiffs,           Honorable Dana M. Sabraw
                 vs.
9
10         U.S. Immigration and Customs
           Enforcement, et al.,
11
12                             Defendants.
13
14         M.M.M., on behalf of his minor child,     Case No. 3:18-cv-1832-DMS
           J.M.A., et al.,
15                                                   Honorable Dana M. Sabraw
16                             Plaintiffs,
                 vs.                                 ORDER ON FURTHER
17                                                   CLARIFICATIONS TO
18                                                   SETTLEMENT AGREEMENT
           Matthew G. Whitaker, Acting               OF NOVEMBER 15, 2018
19         Attorney General of the United
20         States,1 et al.,
                                                     February 6, 2019
21                             Defendants.
22
23
24
25
       1
        Pursuant to Federal Rule of Civil Procedure 25(d), the Court has substituted the
26     current Acting Attorney General as the Defendant in this case.
27
28
     Case 3:18-cv-00428-DMS-MDD Document 349-1 Filed 02/06/19 PageID.5292 Page 2 of 5




1            The Court having considered objections filed by legal service providers for
2      children who sought clarifications to the settlement agreement at the fairness hearing
3      on November 15, 2018; and the Court having invited the parties and the objectors to
4      meet and confer about such clarifications; and the parties and the objectors having
5      met, conferred, and reached a common understanding of certain provisions of the
6      settlement, the Court hereby approves the following further clarifications to the
7      settlement agreement approved on November 15, 2018:
8            Paragraph 1.a.
9            The first sentence of Paragraph 1(a) of the settlement agreement states: “Ms.
10     L class members and M.M.M. agreed class members who are not currently detained
11     in DHS custody (and are not currently in HHS custody) and who have been issued
12     Notices to Appear (NTAs) will not be removed by DHS prior to issuance of a final
13     removal order in their resulting removal proceedings conducted under Section 240
14     of the Immigration and Nationality Act (INA).” This provision applies to the

15     following hypothetical situations as clarified below:

16           Hypothetical #1: A parent and child are reunited in the community. The child

17     was issued an NTA while in shelter. The parent was not issued an NTA because the

18     parent was released for reunification before having a credible fear interview. Does

19     the child remain in Section 240 proceedings?

20           Clarification #1: Yes.
             Hypothetical #2: A parent and child are reunited in the community. The child
21
       was issued an NTA while in shelter. The parent was not issued an NTA because the
22
       parent received a negative credible fear determination and the parent has not yet had
23
       his or her negative determination reviewed pursuant to the settlement agreement.
24
       Does the child remain in Section 240 proceedings?
25
26
27
28                                               1
     Case 3:18-cv-00428-DMS-MDD Document 349-1 Filed 02/06/19 PageID.5293 Page 3 of 5




1            Clarification #2: No. The parent would have the negative credible fear
2      determination reviewed pursuant to Paragraph 1(d) of the settlement agreement. The
3      child would be reprocessed for expedited removal so that the child can be
4      interviewed with the parent and treated as the parent’s dependent. If credible fear is
5      found for either the parent or the child, both would be placed in Section 240
6      proceedings.
7            Hypothetical #3: A parent and child are reunited in the community. The child
8      was issued an NTA while in shelter. The parent was not issued an NTA because the
9      parent received a negative credible fear determination, but the parent’s negative
10     credible fear determination is pending review by an immigration judge. Does the
11     child remain in Section 240 proceedings?
12           Clarification #3:      If the parent’s negative credible fear determination is
13     pending review by an immigration judge then the parent does not yet have a final
14     expedited removal order and Paragraph 1(d) of the settlement does not apply. The

15     child would remain in Section 240 proceedings while the parent’s negative credible

16     fear determination is pending review by an immigration judge. If the parent’s

17     negative credible fear determination is affirmed by the immigration judge following

18     reunification, the child would remain in Section 240 proceedings unless the parent

19     seeks further review pursuant to Paragraph 1(d) of the settlement. If the parent does

20     seek further review under the settlement, then Paragraph 1(d) would apply as
       described in hypothetical #2 above, including that the child would be reprocessed
21
       for expedited removal so that the child can be interviewed with the parent and treated
22
       as the parent’s dependent.
23
             Hypothetical #4: A parent and child are reunited in the community. The child
24
       was issued an NTA while in shelter. The parent was issued an NTA after receiving
25
       a positive credible fear determination in the initial determination from USCIS or on
26
27
28                                                2
     Case 3:18-cv-00428-DMS-MDD Document 349-1 Filed 02/06/19 PageID.5294 Page 4 of 5




1      review by an immigration judge.        Would both parent and child stay in 240
2      proceedings?
3            Clarification #4: Yes.
4            Paragraph 1.a., continued
5            The last sentence of Paragraph 1.a. of the settlement agreement states:
6      “M.M.M. agreed class members who have not been reunified with their parent(s) as
7      of the effective date of this agreement will be afforded existing procedures for
8      unaccompanied alien children pursuant to governing statutes and regulations,
9      including but not limited to Section 240 removal proceedings, unless and until they
10     are reunified with a parent, in which case the procedures described below will
11     apply.”
12           This sentence refers to a child’s reunification with a parent or parents in the
13     Ms. L class. A child’s reunification with a parent outside the Ms. L class does not
14     trigger the application of the settlement. Such a child remains in Section 240

15     proceedings if the child is already in such proceedings.

16           Preamble and Paragraph 8

17           Both the preamble and Paragraph 8 of the settlement agreement include

18     language through which class members waive certain claims. Paragraph 8 states the

19     waiver as follows: “Class members may either pursue the relief described in this

20     agreement or elect prompt removal, but may not pursue any other immigration- or
       asylum-related injunctive, declaratory, or equitable relief based on the allegations or
21
       claims made in any of the Ms. L, M.M.M., or Dora complaints filed in any court
22
       accruing as of the date this plan is approved by the Court, including statutory
23
       claims.”
24
25
26
27
28                                               3
     Case 3:18-cv-00428-DMS-MDD Document 349-1 Filed 02/06/19 PageID.5295 Page 5 of 5




1            Neither this provision nor the similar language in the preamble to the
2      settlement limits in any way the defenses that a parent or child class member may
3      assert in Section 240 proceedings.
4
5
6            It is so ordered.
7
8      Dated: February 6, 2019                    __________________________
9                                                 Hon. Dana M. Sabraw
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            4
